 In the Matter of WAR EMERGENCY PIPELINES, INC.andINTERNATIONALUNION OF OPERATING ENGINEERS, AFFILIATED WITH THE AMERICANFEDERATION OF LABORIn the Matter of WAR,EDTERGF.NCY PIPELINES, INC.andINTERNATIONALUNION OF OPERATINGENGINEERS,AFFILIATED WITH 7IiE AMERICANFEDERATION OF LABORCases Nos. 15-R-1186 and 15-R-1187 respectively.DecidedNovember 123, 1944Mr. W. Richardson Blair,of Philadelphia, Pa., for. the Company.Messrs. E. C. JarboeandJohn H. LaRotve,of Independence, Kans.,for the Operating Engineers.Mr. R. W. Lawrence,of Fort Worth, Tex., andMr. F. H. Mitchell,of Port Arthur, Tex., for the Oil Workers.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDC-)DIRECTION OF ELECTIONSTATEMENT OF THECASEUpon the separate petitions duly filed by International Union ofOperating Engineers, affiliated with the American Federation ofLabor, herein called the Operating Engineers, alleged that a questionaffecting commerce had arisen concerning the representation of em-ployees of War Emergency Pipelines, Inc., Baytown, Texas, Sabine,Louisiana, and Bald Knob, Arkansas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before LeRoy Marceau, Trial Examiner. Said hearingwas held at New Orleans, Louisiana, on October 24, 1944.At the com-mencement of the hearing, the Trial Examiner granted the motion of,Oil Workers International Union, CIO, herein called the Oil Workers,to intervene.All parties appeared, participated and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theOperating Engineers moved to combine into one unit the operating59 N. L R. B, No. 91.-449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees in the First and Second Divisions. Rulingwas reserved for the Board. For the reasons set forth in Section IV,below, the motion is denied. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded full opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE 13USINESS OF THE COMPANYWar Emergency Pipelines, Inc., a privately owned Delaware cor-poration with main offices at Cincinnati, Ohio, operates two trans-continental pipelines known respectively as "Big Inch' and "LittleBig Inch" as agent for Defense Supplies Corporation, a subsidiaryof Reconstruction Finance Corporation which in turn is wholly ownedby the United States Government.These pipelines transport anddeliver crude oil and petroleum products from Texas to the New Yorkand Philadelphia refining areas.Both pipelines generally utilizethe same, right of way, and have a combined line fill of approximately7,000,000 barrels of oil, of a Value in excess of $5,000,000 at currentmarket prices.Delivery of oil and products at the eastern terminalsfor the month of August 1944, averaged about 500,000 barrels per day.While the Company is a non-profit corporation, it has, subject tocertain powers and reservgtions on the part of its principal, fullsupervision, including authority to hire and discharge, over all laborrequired to operate and maintain the pipelines. It pays its employeesdirectly from a bank account maintained in its own name as agent,keeps social security records, and carries workmen's compensationinsurance for its employees, although it is reimbursed for all itemsof expense by Defense Supplies Corporation.The contract betweenthe Company and Defense Supplies Corporation specifically -providesthat persons employed by the Company shall be considered employeesof the Company and not of the Defense Supplies Corporation.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.'IT.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers,. affiliated with theAmerican Federation of Labor, is a labor organizationadmitting tomembership employees of the Company.OilWorkers International Union, affiliated with theCongress ofIndustrial Organizations,is a labor organization admitting to mem-bership employees of the Company.ISeeMatter of War Emergency Pipelines,Inc.,58 N.L R B. 798;Matter of WarEmergency Pipelines,Inc.,56 N. L R. B. 64. WAR EMERGENCY PIPELINES, INC.III.THE QUESTION CONCERNING REPRESENTATION451The Company has refused' to grant recognition to the OperatingEngineers as the exclusive bargaining representative of its mainte-nance 'and operating employees in the First and Second Divisions,zuntil the Operating Engineers has been certified by the Board.A statement of a -Board agent, introduced into evidence at thehearing, indicates that the Operating Engineers and Oil Workersrepresent a substantial number of employees in the units hereinafterfound appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Operating Engineers requests a single unit composed of theoperating and maintenance employees of the Company's First andSecondDivisions, including contamination engineers, deliverygaugers, dispatcher-telegraphers, truck drivers; station engineers, theassistant division mechanic, the assistant master mechanic, and thewelder foreman, but excluding clerical employees, guards, and super-visory employees.The Oil Workers contends that separate divisionalunits are appropriate.While the Company expressed a preferencefor a systenm-wide unit or for a combined unit comprised of the-emsployees of both divisions, it did not take any positive position withregard thereto.It opposes, however, the inclusion of contaminationengineers, delivery gaugers, and dispatcher-telegraphers.In accord-ance with our decisions in prior proceedings involving the same parties,we find that separate units of employees in the Company's First andSecond Divisions, respectively, are appropriate for the purposes ofcollective bargaining.48The First Division extends from Station "A," Baytown, Texas, including the Baytown-Beaumont feeder system and Lake Charles line, to the north headgate at Station "D,"Sabine, LouisianaThe Second Division extends from the north headgate at Station "DSabine, Louisiana, to the north headgate at Station 6, Bald Knob, Arkansas3The Trial Examiner reported that, with respect to the First Division, the OperatingEngineers submitted 38 authorization caids and the Oil Workers submitted 5 authorizationcards, all of which bore recent dates and represent the names of persons upon a currentpay roll of the Company against which the cards were checked.There are 146 employeesin the alleged appropriate unit.Subsequent to the hearing, the Oil Workers submitted 9additional authorization cards, of which the names of 6 persons appear upon the pay rollabove referred toThe cards bore dates in August and September 1944, and, therefore, con-form to, the request of the OperatingEngineersthat additional cards submitted bear datesprior to the hearing.The TrialExamineralso reported that, with respect to the Second Division, the Operat-ing Engineerssubmitted 69 authorization cards and the Oil Workers submitted 72 authori-zation card's,all of which bore recent dates and represent the names of persons who appearupon"'the currentpay rollreferredtoThere are 147 employees in the alleged, appropriateunit.4See footnote1, supra. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDContai iination engineers:These employees were at first assigned toother divisions of the Company for the purpose of eliminating sourcesof contamination, and have now been assigned mainly to the FirstDivision.However, the record does not reveal any substantial changein their duties that would warrant a departure from our determinationin a prior case involving the Company wherein we excluded contamina-tion engineers from the operating and maintenance unitsWe shall,accordingly exclude the contamination engineers from the units here-inafter found appropriate..Delivery gaugers:The Company contends, in effect, that deliverygaugers are in the nature of purchasing agents and therefore possessresponsibilities that are regarded as closely aligned to management.The record reveals that these employees are merely responsible for thequality and quantity of crude oil and petroleum products receivedfrom other companies, and for oil deliveries to carriers, terminals,and refineries, and that the character of their duties is not such as towarrant their disassociation from the other maintenance and operat-ing employees.We shall, therefore, include the delivery gaugers inthe units herein found appropriate.eDispatcher-telegraphers:'t'he'se employees receive and-transmit com-munications relating to the dispatching of crude oil products throughthe main line system; handle related movements through gatheringsystems in assigned areas; and balance reports hourly for the purposeof indicating overages and shortages.For the performance of suchduties, they must possess a thorough knowledge of the Company'soperational facilities and the functions thereof.We do not agreewith the Company's contention that the dispatcher-telegraphers, as-signed to both the First and Second Divisions, should be excludedbecause they are in a position to listen to confidential messages, nor-mally received by other telegraph operators of the Company, since,as the record discloses, their duties are not directly related to thereceipt and transmission of messages associated with informationconcerning labor relations.We shall, therefore, include the dis-patcher-telegraphers in the units herein found appropriate.We find that all operating and maintenance employees of the Coln-pany's First Division and Second Division, respectively, includingtruck drivers, station engineers, the assistant division mechanic, theassistant master mechanic, welder-foremen, delivery gaugers, and dis-patcher-telegraphers, but excluding clerical employees, contaminationengineers, guards, foremen, and all supervisory employees with author-ity to' hire, promote, discharge, discipline, or otherwise effect changesMatter ofWar EmergencyPipelines,Inc,58 N L R B 798.°SeeMatter of Texas Pipeline Company,55 N. L. R. B 239. WAR EMERGENCY PIPELINES, INC.453stitute separate units appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection._DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations,Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with War EmergencyPipelines, Inc., Baytown, Texas, Sabine, Louisiana, and Bald Knob,Arkansas, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and.11, of said Rules and Regulations, among the employeesin the units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-eluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Inter-national Union of Operating Engineers, affiliated with the AmericanFederation of Labor, or by Oil Workers International Union, CIO, forthe purposes of collective bargaining, or by neither.'The parties agreed, and we find, that the assistant foreman of the tank crew, and JessWeb, a contamination engineer, both employed in the First Division, fall within thesupervisory definition set forth above.